DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant's election with traverse of electing claims 1-12 in the reply filed on 07/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because claims 1-12/17-21 to claims 13-16 Inventions are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a switching transformer, not required single-ended and differential I/Os and/or equivalent inductance value, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. In addition, the inventions have acquired a separate status in the art due to the recognized divergent subject matter; and the inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Claims 1-12 and 17-21 have been examined. Claims 13-16 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al. (US 2010/0076475).
Regarding claim 1, Yates discloses a switching transformer [e.g. fig. 20] comprising: a primary circuit comprising a first input/output (I/O) terminal, a plurality of primary windings [e.g. the left side windings], and primary switching circuitry comprising at least one switch configured to selectively connect the plurality of primary windings in series or in parallel; and a secondary circuit comprising a second I/O terminal, a plurality of secondary windings [e.g. the right side windings], and secondary switching circuitry comprising at least one switch configured to selectively connect the plurality of secondary windings in series or in parallel, wherein each of the primary switching circuitry and the secondary switching circuitry performs a switching operation based on a frequency band of an input signal received from the first I/O terminal or the second I/O terminal [see at least para. 0006].
Regarding claim 2, Yates discloses the switching transformer of claim 1, wherein, when a frequency of the input signal is less than a reference frequency, each of the primary switching circuitry and the secondary switching circuitry performs a first switching operation [e.g. low speed], and when the frequency of the input signal is greater than or equal to the reference frequency, each of the primary switching circuitry and the secondary switching circuitry performs a second switching operation [e.g. high speed].
Regarding claim 3, Yates discloses the switching transformer of claim 2, wherein, in the first switching operation, the plurality of primary windings [e.g. 1202, 1201] are connected in series [connected in series, which depending on the input and output], and the plurality of secondary windings [e.g. 1206, 1208] are connected in series [the claim recites “a plurality of windings” i.e. at least two windings].
Regarding claim 4, Yates discloses the switching transformer of claim 2, wherein, in the second switching operation, the plurality of primary windings are connected in parallel [e.g. when switches (S2, S3) are turned on], and the plurality of secondary windings are connected in parallel [e.g. when switches S5, S6 are turned on].
Regarding claim 5, Yates discloses the switching transformer of claim 1, wherein, while the input signal is being received through the first I/O terminal or the second I/O terminal, the plurality of primary windings and the plurality of secondary windings are not floating.
Regarding claim 9, Yates discloses the switching transformer of claim 1, wherein each of the primary switching circuitry and the secondary switching circuitry operates in response to a switching control signal that is based on a frequency of the input signal [e.g. high/low speed].

Regarding claim 17, Yates discloses an electronic device [e.g. fig. 20] comprising: a primary circuit [e.g. 1200] comprising a first input/output terminal, a plurality of primary windings, and primary switching circuitry comprising at least one switch configured to selectively connect at least some of the plurality of primary windings in series or in parallel; a secondary circuit [e.g. 1204] comprising a second I/O terminal, a plurality of secondary windings, and secondary switching circuitry comprising at least one switch configured to selectively connect at least some of the plurality of secondary windings in series or in parallel; and control logic [e.g. the circuit controlling S1-S6] configured to output a switching control signal to the primary switching circuitry and the secondary switching circuitry to thereby activate one of a plurality of modes [see at least para. 0062].
Regarding claim 18, Yates discloses the electronic device of claim 17, wherein, in a first mode, the control logic is further configured to output a first switching control signal to the primary switching circuitry and the second switching circuitry to connect at least some of the plurality of primary windings in series and connect at least some of the plurality of secondary windings in series [see at least para. 0062, fig. 20].

Regarding claim 19, Yates discloses the electronic device of claim 18, wherein, in a second mode, the control logic is further configured to output a second switching control signal to the primary switching circuitry and the secondary switching circuitry, wherein the second switching control signal indicates an inverted switching operation of a switching operation indicated by the first switching control signal.

Claim(s) 1-12 and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2021/0119596).

Regarding claim 1, Yu discloses a switching transformer [e.g. fig. 2/3/5] comprising: a primary circuit comprising a first input/output (I/O) terminal, a plurality of primary windings [e.g. the left side windings (can be just two windings)/the right side windings (can be just two windings) or see the matching elements in the dependent claims], and primary switching circuitry comprising at least one switch configured to selectively connect the plurality of primary windings in series or in parallel; and a secondary circuit comprising a second I/O terminal, a plurality of secondary windings [e.g. the right side windings/ the left side windings], and secondary switching circuitry comprising at least one switch configured to selectively connect the plurality of secondary windings in series or in parallel, wherein each of the primary switching circuitry and the secondary switching circuitry performs a switching operation based on a frequency band of an input signal received from the first I/O terminal or the second I/O terminal [see at least abstract].
Regarding claim 2, Yu discloses the switching transformer of claim 1, wherein, when a frequency of the input signal is less than a reference frequency, each of the primary switching circuitry and the secondary switching circuitry performs a first switching operation [e.g. first frequency band], and when the frequency of the input signal is greater than or equal to the reference frequency, each of the primary switching circuitry and the secondary switching circuitry performs a second switching operation [e.g. second frequency band].
Regarding claim 3, Yu discloses the switching transformer of claim 2, wherein, in the first switching operation, the plurality of primary windings [e.g. 314A, 314B (or top 311, 314B)] are connected in series [connected in series, which depending on the input and output], and the plurality of secondary windings [e.g. 321, 326] are connected in series [the claim recites “a plurality of windings” i.e. at least two windings].
Regarding claim 4, Yu discloses the switching transformer of claim 2, wherein, in the second switching operation, the plurality of primary windings are connected in parallel [e.g. when switches (Sa1, Sa2) are turned on; see also the corresponding switches in fig. 5/7], and the plurality of secondary windings are connected in parallel [e.g. when switches (S1)] are turned on].
Regarding claim 5, Yu discloses the switching transformer of claim 1, wherein, while the input signal is being received through the first I/O terminal or the second I/O terminal, the plurality of primary windings and the plurality of secondary windings are not floating [e.g. the switch in between the windings is turned on].
Regarding claim 6, Yu discloses the switching transformer of claim 1, wherein the first I/O terminal comprises a single-ended terminal, and the second I/O terminal comprises a differential terminal [according to spec. 0009 and claims 6-8, 13, the primary windings can be on the receiving side].

Regarding claim 7, Yu discloses the switching transformer of claim 6, wherein the first I/O terminal receives a signal output by a low-noise amplifier [e.g. LNA see also para. 0050], and the second I/O terminal outputs a transformed signal to a frequency mixer [e.g. 806a fig. 8, see also para. 0052].

Regarding claim 8, Yu discloses the switching transformer of claim 6, wherein the first I/O terminal outputs a transformed signal to a power amplifier [e.g. PA , see para. 0059], and the second I/O terminal receives a signal output by a frequency mixer [e.g. 806a fig. 8, see also para. 0052].
Regarding claim 9, Yu discloses the switching transformer of claim 1, wherein each of the primary switching circuitry and the secondary switching circuitry operates in response to a switching control signal [e.g. the signal control switch(es)] that is based on a frequency of the input signal [see at least abstract].
Regarding claim 10, Yu discloses the switching transformer of claim 1, wherein the plurality of primary windings comprise a first primary winding [e.g. the winding controlled by Sa1, Sb1; also see the corresponding switch in fig. 3/5] and a second primary winding [e.g. the winding controlled by Sa2, Sb2], wherein the primary switching circuitry is configured to connect the first primary winding and the second primary winding in series or in parallel, the plurality of secondary windings comprise a first secondary winding [e.g. the winding controlled by S1; also see the corresponding switch in fig. 3/5], a second secondary winding [e.g. the winding controlled by S2], a third secondary winding [e.g. the winding controlled by S3], and a fourth secondary winding [e.g. the winding controlled by S4], and the secondary switching circuitry is configured to connect the first secondary winding and the second secondary winding in series or in parallel, and to connect the third secondary winding and the fourth secondary winding in series or in parallel.

Regarding claim 11, Yu discloses the switching transformer of claim 10, wherein the second I/O terminal comprises a first differential terminal [e.g. the top/bottom differential terminal] and a second differential terminal [e.g. the bottom/top differential terminal], wherein one end of each of the first secondary winding and the second secondary winding is connected to the first differential terminal, another end of each of the first secondary winding and the second secondary winding is connected to a center tab node [see the left side center node 315, see also the corresponding node for figure 5], one end of each of the third secondary winding and the fourth secondary winding is connected to the second differential terminal, and another end of each of the third secondary winding and the fourth secondary winding is connected to the center tab node [many combinations: many/all windings are connected to the center tab node].

Regarding claim 12, Yu discloses the switching transformer of claim 11, wherein the secondary switching circuitry comprises a first secondary switch, a second secondary switch, a third secondary switch, a fourth secondary switch, and a fifth secondary switch, wherein the first secondary switch [e.g. S1/S5] is provided between the first secondary winding [e.g. the top/bottom winding of 311] and the second secondary winding [e.g. the bottom/top winding of 311], the second secondary switch [e.g. S2/S4] is provided between the third secondary winding [e.g. 314A/314B] and the fourth secondary winding [e.g. 314B/314A], the third secondary switch [e.g. S3] is provided between the first differential terminal and the second secondary winding, the fourth secondary switch [e.g. S4/S2] is provided between the fourth secondary winding and the second differential terminal, and the fifth secondary switch [e.g. S5/S1] is provided between the first secondary winding, the third secondary winding, and a ground terminal [e.g. the ground on the right side transformer/ the ground in the inverter of the left side].

Regarding claim 17, Yu discloses an electronic device [e.g. fig. 2/3/5] comprising: a primary circuit [e.g. the left/right side circuit] comprising a first input/output terminal, a plurality of primary windings, and primary switching circuitry comprising at least one switch configured to selectively connect at least some of the plurality of primary windings in series or in parallel; a secondary circuit [e.g. the right/left side circuit] comprising a second I/O terminal, a plurality of secondary windings, and secondary switching circuitry comprising at least one switch configured to selectively connect at least some of the plurality of secondary windings in series or in parallel; and control logic configured to output a switching control signal to the primary switching circuitry and the secondary switching circuitry to thereby activate one of a plurality of modes [e.g. a plurality of bands].
Regarding claim 18, Yu discloses the electronic device of claim 17, wherein, in a first mode, the control logic is further configured to output a first switching control signal to the primary switching circuitry and the second switching circuitry to connect at least some of the plurality of primary windings [e.g. 314A, 314B (or top of 311, 314B), also see fig, 5 (similarly disclose), or the matched item in the secondary windings] in series [connected in series, which depending on the input and output] and connect at least some of the plurality of secondary windings [e.g. 321, 326 (or 326, 336), also see fig, 5 (similarly disclose), or the matched item in the primary windings] in series.

Regarding claim 19, Yu discloses the electronic device of claim 18, wherein, in a second mode, the control logic is further configured to output a second switching control signal to the primary switching circuitry and the secondary switching circuitry, wherein the second switching control signal indicates an inverted switching operation of a switching operation indicated by the first switching control signal [e.g. switch to turn-off from turn-on].

Regarding claim 20, Yu discloses the electronic device of claim 17, wherein, in a third mode, the control logic is further configured to output a third switching control signal to the primary switching circuitry and the secondary switching circuitry to connect at least some of the plurality of primary windings in series [e.g. 314A, 314B (or top of 311, 314B), also see fig, 5 (similarly disclose), or the matched item in the secondary windings of claim 18] and connect at least some of the plurality of secondary windings [e.g. 321, 326/ 326, 327 or top of 311, 314A/bottom of 311, 314B, or other combinations] in parallel.

Regarding claim 21, Yu discloses the electronic device of claim 17, wherein, in a fourth mode, the control logic is further configured to output a fourth switching control signal to the primary switching circuitry and the secondary switching circuitry to connect at least some of the plurality of primary windings in parallel [e.g. 321, 326/ 326, 327 or top of 311, 314A/bottom of 311, 314B, or other combinations] and connect at least some of the plurality of secondary windings in series [e.g. 314A, 314B (or top of 311, 314B), also see fig, 5 (similarly disclose), or the matched item in the secondary windings of claim 18].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842